Title: Enclosure: [Memorandum of Proposals Received for Erecting a Light-House at Cape Henry], [5 January 1791]
From: 
To: 


[Philadelphia, January 5, 1791]

  Memorandum of proposals received from sundry persons, for erecting a Light-house and appurtenant buildings at Cape Henry.
  
    No. 1.
    by Lemuel Carter of Norfolk to be built of Brick above the foundation; according to proposals in the Virginia Gazettes.
  
  
    
    Dollars. 24,000.  
  
  
    No. 2.
    by Moore & Robinson of New York; according to proposals in Greenleaf’s paper, & to the elevation exhibited.
  
  
    
    
        
          if of Brick —
          Dls.   21.842.  
        
      
  
  
    
    by the same —If of hammered stone
    22.342.  
  
  
    
    the payments as may be agreed.
  
  
    No. 3.
    By James Pearson of Philada. of Brick according to proposals published, except the diameter at the top of the Walls.
  
  
    
    22.133.20
  
  
    
    by the same—of hewn stone & hammer dressed &c.
    25.466.60
  
  
    
    by the same—of larger dismensions
    27.333.30
  
  
    No. 4.
    By John McComb Junr. of New York according to the proposals,
  
  
    
    If of hewn stone
    Dollars 15.200.  
  
  
    
    If of Brick faced with hewn stone
          14.900.  
  
  
    
    This person is recommended by the Chief Justice of the United States, & the Sheriff of the City & County of New York. He also produced a letter from Messrs. Nicholas Cruger and Peter Kemble of New York as his sureties; either of these would afford sufficient security to the United States.
  
  
    No. 5.
    
   This person is recommended by the Honble James Munroe Esqr. of Virginia.
James Tutt of Fredericksburg, Virginia
  
  
    
    Upon the plan of the notification, except facing with hewn ashler instead of dressed stone 19.502 ¼
  
  
  
    No. 6.
    By Thomas Warren & others of Richmond, Virginia;
  
  
    
    If of hewn stone—
    Dollars 40.000.  
  
  
    
    Ditto of Brick —
          38.333 ⅓
  
  
    
    These persons are recommended by the Governor of Virginia.
  
  
    No. 7.
    by Joseph Clarke of Annapolis.
  
  
    
    On a plan of his own & of dimensions smaller than those specified in the notifications Dollars, 13,000.  
  
  
    
    This person is recommended by the Governor of Maryland & the Collector of Annapolis.
  

